    Case 1:19-mj-00010-TRJ Document 1 Filed 01/04/19 Page 1 of 2 PageID# 1

                                                                                       filed

                    IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION                             J;,.'! - L}     C:
                                                                                                    |  -|
                                                                                                      '., J
UNITED STATES OF AMERICA                                       Criminal No.: l:li8MJ
                                                                                             o
               V.



SUPATRA TANAPORNSAKUI,

                       Defendant.


                                   CRIMINAL INFORMATION


                                      (Misdemeanor 7869376')


THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about December 3, 2018, at Fort Belvoir, Virginia, within the special maritime and

territorial jurisdiction of the United States in the Eastern District of Virginia, the defendant,

SUPATRA TANAPORNSAKUI,did unlawfully, knowingly, and willfully steal, purloin, or

knowingly convert to her use or the use of another, property of the United States and any

department or agency thereof, specifically: toiletry and art items, the property of the United

States Army and Air Force Exchange Service, said property having a value of less than One

Thousand ($1,000) Dollars.

       (Violation of Title 18, United States Code, Section 641).

                                                       Respectfully Submitted,

                                                       G. Zachary Terwilliger
                                                       United States Attorney


                                                       Amanda R. Williams
                                                       Special Assistant United States Attorney
                                                       2100 Jamieson Ave
                                                       Alexandria, VA 22314
                                                       Phone:(703) 299-3776
                                                       Fax:(703) 299-3980
                                                       Amanda.R.Williams@usdoj.gov
Case 1:19-mj-00010-TRJ Document 1 Filed 01/04/19 Page 2 of 2 PageID# 2
